Exhibit 10.2

 



AMENDMENT NO. 1 TO

ADVISORY CONSULTING AGREEMENT

 

AMENDMENT NO. 1 TO ADVISORY CONSULTING AGREEMENT (the “Amendment”) dated as of
December 31, 2018, by and between MAXIM GROUP LLC, a broker dealer registered
with the Financial Industry Regulatory Authority (“FINRA”) (“Maxim”) and
NEUROTROPE, INC., a publicly traded company incorporated in the State of Nevada
(the “Company”).

 

WHEREAS, Maxim and Neurotrope entered into that certain Advisory Consulting
Agreement, dated as of December 14, 2018 (the “Agreement”), and now desire to
amend the Agreement to reflect certain changes agreed to by the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Maxim agree as follows:

 

1.Amendment. The second paragraph of Section 4 of the Agreement is hereby
amended to read as follows:

 

“Also, at the closing of the Offering, the Company will deliver to Maxim (or its
designees), warrants to purchase 12,500 shares of the Company’s Common Stock
(the “Consulting Warrants”). The Consulting Warrants shall have an exercise
price equal to $6.25 and expire five (5) years from the date of grant, include a
net exercise provision (in the event of the resale of the shares of common stock
underlying the Consulting Warrants are not then registered or in the event of a
sale of the Company), and include the customary anti-dilution provisions
covering stock splits, dividends, mergers and similar transactions. All warrants
shall not be transferable until after six months from issuance except, to the
extent permitted by applicable laws, transfers to Maxim’s employees and
affiliates and the warrants may be issued directly to Maxim’s employees and
affiliates at Maxim’s request.”

 

2.Governing Law; Consent to Jurisdiction. This Amendment shall be governed by
and construed in accordance with the law of the State of New York without giving
effect to the principles of conflicts of law thereof.

 

3.Effectiveness. Except as amended and set forth above, the Agreement shall
continue in full force and effect.

 

4.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. The exchange of copies of this Amendment and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution will be accepted as original signatures.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 



  Neurotrope, Inc.           By: /s/ Robert Weinstein   Name: Robert Weinstein  
Title: Chief Financial Officer           Maxim Group LLC           By: /s/
Clifford A. Teller   Name: Clifford A. Teller   Title: Executive Managing
Director, Investment Banking

 

 



 

 2 

                       

